Title: To James Madison from James Monroe, 2 February 1804
From: Monroe, James
To: Madison, James



Dear Sir
London Feby 2. 1804.
Since my last nothing interesting has taken place in any view on this side of the atlantick. I have been told that my note was referrd to the admiralty, from whom a report had not been recd wh. was the cause of delay in the answer; that the delay in the admiralty was in part owing to some changes in it, Sr. Evan Nepean being removed to Ireland in character of chief secry. to the Ld. Lieutenant. The letter of reference of my note by Ld. Hawkesbury to the admiralty was shewn me, wh. was addressed in suitable terms. I have reason to expect it will be answered shortly & in a friendly manner. No change has taken place in the state of the war. In an exposition of the state of France given by the first consul, to the legislative body, mention is made of the cession of Louisiana to the UStates, not precisely in terms that we might wish, since in connecting it with the aid given in our revolution by France it allows too little to the merit of our own exertions. That however shod. never be a topick of discussion between us. I consider the view taken of the motives wh. induc’d the first consul to make the cession, by the President, as being sound in fact & equally so in policy. I see that the criticism wh. was made on it, in the courier wh. I sent you, is inserted in the moniteur. I hope daily to hear from you, that every thing is concluded relative to the possession of Louisiana as it shod. be; and also to receive yr. final instructions respecting Spain. I presume Mr. Baring will bring yr. dispatches. I hear with great regret that the Phila. ran on shore in pursuit of a Tripoline vessel & was taken with the whole crew, amounting to above 320. men & several officers. I fear it is true. Be so good as forward the enclosed, so that they will be sure to be delivered. Very sincerely I am yr. friend
Jas. Monroe.
 

   
   RC (DLC: Rives Collection, Madison Papers).



   
   Monroe’s last official dispatch is dated 9 Jan. 1804.



   
   See Monroe to JM, 9 Jan. 1804, and n. 2.



   
   The 30 Jan. 1804 London Times article on Napoleon’s 16 Jan. report to the French legislature quotes him as saying, “The United States are indebted to France for their independence; they will henceforth owe to us their strength and grandeur.”



   
   For the editorial comment from the London Courier and Evening Gazette on Jefferson’s 17 Oct. 1803 message to Congress that was reprinted in the Moniteur universel of 29 Frimaire an XII (21 Dec. 1803), see Monroe to JM, 14 Dec. 1803, and n. 2.


